Citation Nr: 1718110	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was remanded by the Board in March 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.

The Veteran contends that he developed left ear hearing loss due to excessive noise exposure in service.  The medical evidence shows that the Veteran has a current left ear hearing disability as defined by VA regulation.  38 C.F.R. § 3.385.  The Veteran's DD Form 214 indicated that he was a light vehicle driver.  The AOJ found in-service noise exposure significant enough to result in right ear hearing loss and tinnitus.  

The Veteran underwent audiological testing at both induction and separation into service.  





At his induction examination in January 1965, on audiometric testing, pure tone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
20
LEFT
20
5
10
25
25

At his separation examination in December 1966, on audiometric testing, pure tone thresholds, as found by the Board, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
NT
45
LEFT
15
10
15
NT
20

A January 2011 VA examination concluded that the Veteran's left ear hearing loss was less likely than not due to military service due to absence of acoustic damage during service.  The examiner found that there was no evidence that the Veteran's noise exposure resulted in the left ear hearing loss disability.  The examiner based the opinion on the fact that the service treatment records showed normal left ear hearing acuity through all ratable frequencies upon enlistment into the military and on separation from service.  

However, as stated by the Board in its March 2015 remand, the Veteran's left ear met the requirements for a hearing loss disability at entrance.  After conversion of the Veteran's in-service audiograms from American Standards Association (ASA) units to International Standards Organization (ISO), as is customary for audiograms from the military prior to October 31, 1967, the Veteran's enlistment examination in January 1965 showed that left ear auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 35, 15, 20, 35, and 30 decibels.  On separation examination in December 1966, auditory thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hertz, in the left ear were 30, 20, 25, and 25 decibels.  At separation, the pure tone thresholds at 1000 and 2000 Hertz were 5 decibels worse, while the pure tone thresholds at 500 and 4000 Hertz were 5 decibels better.

The Board, in its March 2015 remand, found the January 2011 VA examination did not address these threshold shifts or address the question of aggravation.  Thus, the Board requested an addendum opinion addressing these issues.  

An addendum VA opinion was obtained in May 2015.  The May 2015 addendum examiner read the December 1966 separation examination auditory thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hertz to be 25, 10, 15, and 10.  This is a different interpretation of the Veteran's 1966 separation audiology pre-conversion examination than the Board's March 2015 remand findings.  Simply put, the May 2015 examiner read the Veteran's separation examination audiology test results differently than the Board - with the Board finding that the 1966 examination showed pure tone thresholds at 500 Hertz to be 15 and at 4000 Hertz to be 20 and the May 2015 examiner finding the 1966 examination to show pure tone thresholds at 500 Hertz to be 25 and at 4000 Hertz to be 10.  If the examiner's interpretation of the 1966 examination results are correct, the Veteran experienced hearing loss of 5 decibels at 500 Hertz during service, as opposed to the Board's finding of an increase in hearing at 500 Hertz.  Also, if the May 2015 examiner's reading is accurate, the Veteran had a 15 decibel improvement in hearing at 4000 Hertz.   

An additional VA addendum opinion was obtained in September 2015 by the same examiner who authored the May 2015 addendum.  The examiner attempted to clarify the May 2015 opinion by making the ASA to ISO conversion of the 1966 separation examination.  The September 2015 addendum, however, continued to use the 500 Hertz threshold number of 25, which continued after conversion to present the Veteran as having a negative shift in hearing in service.  Furthermore, the September 2015 opinion does not give an exact number for the Veteran's 4000 Hertz post-conversion threshold, instead stating "15 or 25."  Though the September 2015 opinion did find the 500 Hertz shift not to be significant, and possibly occurring due to extraneous factors, the opinion did not account for the range at the 4000 Hertz level.  The opinion also did not provide an explanation of what could be a significant increase in the Veteran's hearing at that level.  

The Board finds that the May 2015 and September 2015 VA addendum opinions are inadequate.  Though the different interpretation of the Veteran's separation audiology examination does not, in and of itself, render the 2015 addendums inadequate, the change of the finding of the Veteran's hearing at separation calls into question the bases upon which service connection for the Veteran's current hearing loss was denied.  The 2011 VA examiner opined that because the Veteran did not show hearing loss in service, current hearing loss was not related to service.  Based on the 2015 examiner's reading, however, the Veteran did have hearing loss in service.  Further, a specific ASA to ISO converted determination of the Veteran's hearing at 4000 Hertz is needed.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2016).  In light of the above, the Board finds that an additional remand is warranted for a new examination and opinion to determine the nature and etiology of the Veteran's left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination by an examiner who has not previously examined the Veteran to address the nature and etiology of his left ear hearing loss.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided and the examiner should reconcile his or her findings with those of the prior January 2011, May 2015, and September 2015 VA opinions.

The examiner is request to opine whether it is at least as likely as not (50 percent probability or greater) that left ear hearing loss had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include exposure to noise during service.

In so opining the examiner should do the following: (1) consider the converted ASA to ISO-ANSI standards in evaluating the results of the in-service audiograms (see above text of Remand); (2) explain the significance of the absence or presence of threshold shifts; and (3) consider statements from the Veteran regarding the onset and continuity of symptomatology. 

The examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service, as the basis for any opinion provided.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  See Stegall v. West, 11 Vet. App.  268 (1998). 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




